 Case 2:20-cv-04288-KS Document 28 Filed 03/31/21 Page 1 of 2 Page ID #:846

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.        CV 20-4288-KS                                                Date: March 31, 2021
Title       Narine Ghadanian v. Andrew M. Saul




Present: The Honorable:         Karen L. Stevenson, United States Magistrate Judge


                   Gay Roberson                                              N/A
                   Deputy Clerk                                    Court Reporter / Recorder

        Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE: SANCTIONS FOR
FAILURE TO COMPLY WITH COURT ORDER

        On May 12, 2020, Plaintiff filed a Complaint in this social security case pursuant to 42
U.S.C. § 405(g). (Dkt. No. 1.) On May 14, 2020, the Court issued its Scheduling Order, which
gave Plaintiff 35 days from the filing of the Answer to provide government counsel with her
portion of the joint submission. (Dkt. No. 9.) On December 14, 2020, Defendant filed an Answer.
(Dkt. 18.) Plaintiff therefore had until January 18, 2021 to provide defense counsel with her
portion of the joint submission. On February 26, 2021, defense counsel filed a Notice of
Nonreceipt of Plaintiff’s Portion of the Joint Submission (Dkt. No. 20), in which defense counsel
indicated that more than a month had passed since Plaintiff’s deadline for providing defense
counsel with Plaintiff’s portion of the joint submission but defense counsel had yet to receive
Plaintiff’s portion.

        On March 1, 2021, the Court ordered Plaintiff’s counsel, Suzanne Leidner, to show cause
why she should not be sanctioned for failure to comply with court orders and ordered Ms. Leidner
to appear for a status conference via Zoom. (Dkt. No. 21.) On March 12, 2021, Ms. Leidner filed
her response to the Court’s order, requesting an extension of time to forward Plaintiff’s portion of
the Joint Stipulation up to and including March 17, 2021. (Dkt. No. 22.) On March 15, 2021, the
Court granted the request for an extension and stated that no further extensions would be permitted.
(Dkt. No. 23.) On March 17, 2021, the Court denied Ms. Leidner’s second request for an extension
of time to forward Plaintiff’s portion of the Joint Stipulation and scheduled a status conference on
the issue. (Dkt. No. 24-25.)
//
//


CV-90 (03/15)                            Civil Minutes – General                               Page 1 of 2
 Case 2:20-cv-04288-KS Document 28 Filed 03/31/21 Page 2 of 2 Page ID #:847

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

Case No.        CV 20-4288-KS                                             Date: March 31, 2021
Title       Narine Ghadanian v. Andrew M. Saul


         Following the status conference via Zoom on March 18, 2021, the Court ordered Ms.
Leidner to, on or before March 29, 2021, either submit Plaintiff’s portion of the Joint Stipulation,
or file a statement of no more than three pages confirming that new counsel had been appointed to
represent Plaintiff in this case. (Dkt. No. 26.) The Court stated that if Ms. Leidner failed to file a
response by March 29, 2021, the Court would issue an Order to show cause why she should not
be personally sanctioned for failure to comply with the Court’s Order. (Id.) On March 30, 2021,
Defendant filed a Notice of Nonreceipt of Plaintiff’s Portion of the Joint Submission, stating that
Ms. Leidner failed to submit Plaintiff’s portion of the Joint Submission by the March 29, 2021
deadline. (Dkt. No. 27.) Further, Ms. Leidner has not filed a notice of substitution of counsel, nor
has new counsel made an appearance in this case.

         In light of the foregoing, IT IS HEREBY ORDERED THAT SUZANNE LEIDNER
SHALL SHOW CAUSE why she should not be personally sanctioned in the amount of $1,200
for failure to comply with court orders. It is within the Court’s inherent power to sanction a party
for failure to comply with a court order. Chambers v. NASCO, Inc. 501 U.S. 32, 43 (1991)
(recognizing court’s inherent power to manage their affairs “so as to achieve the orderly and
expeditious disposition of cases”); Fink v. Gomez, 239 F.3d 989, 991 (9th Cir. 2001) (sanctions
appropriate in response to willful disobedience of court order). Here, Ms. Leidner has repeatedly
disregarded Court orders.

        In order to discharge this Order, Ms. Leidner must, no later than Monday, April 5,
2021, file an affidavit with the Court demonstrating exceptional circumstances for her failure
to comply with the Court’s March 18, 2021 Order. The affidavit must be signed under
penalty of perjury.

       Plaintiff’s counsel’s failure to timely comply with the terms of this Order will result
in an order imposing sanctions in the amount of $1,200.


        IT IS SO ORDERED.
                                                                                                  :
                                                                  Initials of Preparer   gr




CV-90 (03/15)                           Civil Minutes – General                               Page 2 of 2
